  Case 1:20-cv-00371-MAC Document 5 Filed 09/11/20 Page 1 of 1 PageID #: 19




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


MATT MCCORMICK,                                  §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §           CIVIL ACTION NO. 1:20-CV-371
                                                 §
AMERICANS FOR POLICE AND                         §
TROOPER SAFETY and POLICE LIVES                  §
MATTER,                                          §
                                                 §
                Defendants.                      §

                              ORDER TRANSFERRING CASE

         This case has no connection to the Beaumont Division of the Eastern District of Texas.

The case was originally filed in Justice of the Peace Court, Precinct 6, in Denton County, Texas,

which is located in the Sherman Division of the Eastern District of Texas. Plaintiff Matt

McCormick resides in Prosper, Texas, which is also located in the Sherman Division.

Accordingly, it is ordered that the Clerk of the Court transfer this case to the Sherman Division

of the United States District Court for the Eastern District of Texas and assign an appropriate case

number denoting the Sherman Division.


             SIGNED at Beaumont, Texas, this 11th day of September, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
